DETAILED ACTION
	The following action is in response to application 17/147,156 filed on January 12, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 17, applicant claims that the electric machine either overruns or does not overrun a one-way clutch.  Given the context of the invention and the claims, it is unclear how the electric machine can overrun or not overrun the one-way clutch.  It us understood how the ring gear to which the electric machine is connected to via a belt overruns and doesn’t overrun the one-way clutch (or how two relatively rotating parts of the TSAD overrun or do not overrun the one-way clutch).  The claim will be treated as best understood.
	With regard to claim 18, on line 2, the limitation of “the electric machine” lacks antecedent basis.  It is believed that the dependency of claim 18 should be upon claim 17 and not claim 16.  The claim will be treated as such.
	With regard to claim 19, on line 5, the limitation of “the engine speed” lacks antecedent basis.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi ‘063.  With regard to claim 10, Takahashi teaches a system for a vehicle, comprising: Record ID #84270616 an engine 1 including a crankshaft 1a; a two-speed accessory drive (TSAD) rotationally coupled to the crankshaft, the TSAD comprising a planetary gear set 21 including an output gear 23 and an electromagnetic clutch 27; and a controller 10 with computer readable instructions stored on non-transitory memory that when executed during operation of the vehicle, cause the controller to: responsive to an electrical demand being higher than a threshold electrical demand (Accessory demand > 0), increase a speed of the output gear 23 of the planetary gear set; and responsive to the speed of the output gear achieving a target speed (S16 = N), engage the electromagnetic clutch S19.
Claim(s) 16-18 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odahara ‘794.  With regard to claim 16, Odahara teaches a method for a two-speed accessory drive (TSAD) of a vehicle, comprising: in a first condition (Engine off), increasing a speed of an output gear 18 of a planetary gear set of the TSAD to reduce a speed of a grounding gear 20 of the planetary gear set (increasing the speed of the output gear 18 will reduce the speed of the grounding gear (in the positive direction; from zero to increasing in the negative direction(; Co. 7, lines 26-29); and in a second condition (Engine is on), decreasing the speed of the output gear of the planetary gear set to increase the speed of the grounding gear (Col. 8, line 38; engine is on, therefore if output gear (sun) is decreasing, ground gear speed (ring) is increasing). With regard to claim 17, Odahara teaches the method (as best understood), 
wherein in the first condition, an electric machine 4 of the TSAD overruns a one-way clutch 22 of the TSAD, and in the second condition, the electric machine does not overrun the one-way clutch of the TSAD (Col. 8, lines 42-49).   With regard to claim 18, Odahara taches the method, 
wherein increasing the speed of the output gear of the planetary gear set comprises operating the electric machine 6 to apply a first torque to a drive belt 17 coupling the electric machine and the output gear, and wherein decreasing the speed of the output gear of the planetary gear set comprises operating the electric machine to apply a second torque to the drive belt coupling the electric machine and the output gear (reduced torque compared to the first torque).
Allowable Subject Matter
Claims 1-9 are allowed.
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the method for a vehicle as claimed, and particularly including operating an electric machine of the vehicle in a motor mode to reduce a first speed of a grounding gear of a planetary gear set of a two-speed accessory drive (TSAD) of the vehicle; and engaging an electromagnetic clutch responsive to the first speed of the grounding gear reaching a clutch engagement threshold speed, and including the remaining structure and controls of claim 1.  Please Note:  the limitation of “a grounding gear” has been interpreted as a gear that can be fixed (with respect to a housing).  The present invention also includes further instructions stored on the non- transitory memory that, when executed, cause the controller to: maintain a speed of the input gear of the planetary gear set constant and reduce a speed of the grounding gear while increasing the speed of the output gear, and including the remaining structure and controls of claim 11.  The present invention also particularly includes
in the first condition, engaging an electromagnetic clutch to couple the grounding gear after reducing the speed of the grounding gear to a clutch engagement threshold speed; and in the second condition, disengaging the electromagnetic clutch before increasing the speed of the grounding gear to the engine speed, and including the remaining structure and controls of claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson ‘263 has been cited to show a similar method comprising an engine 14, a crankshaft 18, an accessory drive 66, an electric machine 46, wherein when the speed of an output gear 74 reaches a threshold 232, brake 90 is engaged.
Sugino ‘453 has been cited to show a similar method comprising an engein 1, TDAS , electric machine, one-way clutch 25, wherein the ratio of the transmission (electric machine to engine is 1.4-1.6) and when starting the engine, band brake 21 is engaged.
Chung ‘401 has been cited to show a similar method comprising a TSAD 36, an electromagnetic actuator 64 (Col. 4, lines 15-19), wherein when an output speed (vehicle speed) reaches a threshold, electromagnetic clutch 56 is engaged.
Kitamura ‘094 has been cited to show a similar method comprising an engine 1, TSAD 4, electric machine 5, electromagnetic clutch 21, one-way clutch 22, wherein when an electrical demand is high (Col. 8, line 59-Co. 9, line 3), electromagnetic clutch is activated.
Hrusch ‘573 has been cited to show the same structure for a TSAD as the present invention (Fig. 1).







FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	







Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



July 12, 2022